DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kachlic (US 10,153,571).
Regarding claim 1, Kachlic discloses a receptacle assembly 1 comprising: a receptacle cage 5 having at least a first sidewall (fig. 1 and 2, left, not labeled) and a second sidewall (fig. 1 and 2, right, not labeled) that define an interior cavity (fig. 3, body 30, bottom cover 80 and rear panel 90 that are constructed to form an enclosure), the receptacle cage having a first width spanning between the first sidewall and the second sidewall; and a heatsink 100 at least partially disposed within the interior cavity of the receptacle cage, the heatsink having a second width (fig. 2, outer dimension of flat surface 102) that is greater than the first width of the receptacle cage.
Regarding claim 2, Kachlic discloses the receptacle cage is a stacked cage that further has a front face 6 and a rear face 7, the receptacle assembly further comprising: a first socket region 20 disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage; and a second socket region 10 disposed within the interior cavity of the receptacle cage proximate to the front 
Regarding claim 3, Kachlic discloses the heatsink is disposed between the first socket region and the second socket region (fig. 2 and 4).
Regarding claim 4, Kachlic discloses the heatsink includes a horizontal portion 102, a first vertical portion (leftmost upper portion 101) coupled to a first side of the horizontal portion, and a second vertical portion (rightmost upper portion 101) coupled to a second side of the horizontal portion (fig. 8).
Claims 1 – 4, 6 and 8 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 10,555,437).
Regarding claim 1, Little discloses a receptacle assembly 10 comprising: a receptacle cage 100 having at least a first sidewall and a second sidewall (fig, 3A, not labeled) that define an interior cavity 102 the receptacle cage having a first width spanning between the first sidewall and the second sidewall; and a heatsink 220,222, 223 at least partially disposed within the interior cavity of the receptacle cage, the heatsink having a second width that is greater than the first width of the receptacle cage.
Regarding claim 2, Little discloses the receptacle cage is a stacked cage that further has a front face and a rear face, the receptacle assembly further comprising: a first socket region 204 (lower) disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage; and a second socket region 204 (upper) disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage, the second socket region being disposed above the first socket region within the interior cavity of the receptacle cage.
Regarding claim 3, Little discloses the heatsink is disposed between the first socket region and the second socket region (fig. 14(A) – 14(B)).

Regarding claim 6, Little discloses the heatsink has an H-shape such that the first vertical portion and the second vertical portion are disposed outside of the interior cavity of the receptacle cage and extend upwardly and downwardly from the horizontal portion 234 (fig. 5(A), 5(B) and 14 (A)).
Regarding claim 8, Little discloses the heatsink includes a first horizontal portion disposed between the first socket region and the second socket region, a second horizontal portion 240 disposed above the second socket region and oriented parallel to the first horizontal portion, a first vertical portion coupled to a first side of the first horizontal portion and a first side of the second horizontal portion, and a second vertical portion coupled to a second side of the first horizontal portion and a second side of the second horizontal portion ( fig. 4(A) – 4(B)).
Regarding claim 9, Little discloses  a receptacle assembly 10 comprising: a receptacle cage 100 having a plurality of sidewalls (fig, 3A, not labeled) that define an interior cavity 102; and a heatsink having a first portion 220, 222, 223 and a second portion 240, the first portion being at least partially disposed within the interior cavity of the receptacle cage and extending through at least one of the sidewalls of the plurality of sidewalls of the receptacle cage, the second portion being disposed outside of the receptacle cage (fig. 1 – 14(B)).
Regarding claim 10, Little discloses the first portion 220 is oriented horizontally, and the second portion is oriented vertically, the second portion being coupled to a first end of the first portion (fig. 9).
Regarding claim 11, Little discloses the heatsink further comprises: a third portion 230 that is oriented vertically, is coupled to a second end of the first portion, and is disposed outside of the receptacle cage (fig. 1 – 5(B)).

Regarding claim 13, Little discloses the heatsink 220, 224 is U-shaped, where the second portion is parallel to the third portion (fig. 5(A) – 5(B)).
Regarding claim 14, Little discloses the heatsink 230 is H-shaped, where the second portion is parallel to the third portion (fig. 5(A) – 5(B)).
Regarding claim 15, Little discloses the first portion is oriented horizontally and the second portion is oriented vertically, the heatsink comprising: a third portion that is oriented horizontally, is coupled to the second portion, and is spaced from the first portion; and a fourth portion 224, 226 that is oriented vertically, is coupled to the first portion and the third portion, and is spaced from the second portion (fig. 5(A) – 5(B) and 8 - 11).
Regarding claim 16, Little discloses a receptacle assembly 10 comprising: a receptacle cage 100 having a front face, a first sidewall, a second sidewall, and a rear face (fig, 3A) that define an interior cavity 102; at least one socket region 204 disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle cage; and a heatsink having a first portion 220, 222, 223 that is in abutment with the at least one socket region, and a second portion 240 that is disposed outside of the interior cavity (fig. 1 – 14(B)).
Regarding claim 17, Little discloses the receptacle cage is a stacked cage, the at least one socket region is a first socket region, and the receptacle assembly further comprising: a second socket region disposed within the interior cavity of the receptacle cage proximate to the front face of the receptacle 
Regarding claim 18, Little discloses the first portion of the heatsink is disposed between the first socket region and the second socket region (fig. 1 – 14(B)).
Regarding claim 19, Little discloses the second portion of the heatsink extends along downwardly from the first portion (fig. 1 – 14(B)).
Regarding claim 20, Little discloses the second portion of the heatsink extends upwardly and downwardly from the first portion (fig. 1 – 14(B)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kachlic (US 10,153,571) as applied to claim 4 above, and further in view of Briant et al. (US 10,104,760).
Regarding claim 5, Kachlic discloses all the limitations except the heatsink has an inverted U-shape such that the first vertical portion and the second vertical portion are disposed outside of the interior cavity of the receptacle cage, and descend from the horizontal portion.
Briant et al. discloses the heatsink 130 has an inverted U-shape such that the first vertical portion 152 and the second vertical portion 152 are disposed outside of the interior cavity of the receptacle cage, and descend from the horizontal portion 150 (fig. 3 - 7).
22 ATTORNEY DOCKET NO. 0370.7099CON (CPOL No. 1027401-US.03)CPOL No. 1027401-US.03efficiently dissipate the heat pulled from the modules plugged into the module socket regions.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of records does not teach “the heatsink comprises: a first set of fins that extend vertically from the horizontal portion; a second set of fins that extend horizontally from the first vertical portion; and a third set of fins that extend horizontally from the second vertical portion” as recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	9/16/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831